Banke, Presiding Judge.
The appellee sued the appellant to collect an indebtedness, and the appellant counterclaimed for damages based on breach of warranty. The trial court directed a verdict against the appellant on both the complaint and the counterclaim. The appellant appealed, but enumerated as error only the direction of the verdict on the counterclaim. This court agreed that a jury issue remained as to the counterclaim and reversed. Klem v. Southeast Ceramics, Inc. 142 Ga. App. 610 (236 SE2d 694) (1977).
Subsequently, the appellee initiated garnishment proceedings to collect the judgment which it had obtained in the main action. The appellant filed a traverse, contending that the language used by this court in reversing the directed verdict on the counterclaim was broad enough also to have the effect of reversing the appellee’s judgment in the main action. The trial court overruled the traverse, and the appellant once again appeals. Held:
The validity of the appellee’s judgment in the main action was not at issue in the previous appeal, and the reversal of the directed verdict on the appellant’s counterclaim did not affect that judgment. It was not error to overrule the traverse.
Submitted March 5, 1979
Decided May 3, 1979
Rehearing denied May 23, 1979
Joseph H. King, Jr., for appellant.
Clein & Heimanson, Neil L. Heimanson, for appellee.

Judgment affirmed.


Underwood and Carley, JJ., concur.